Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 9, 2018 (this
“Second Amendment”), among SS&C TECHNOLOGIES, INC. (the “Company”), SS&C
EUROPEAN HOLDINGS, a Luxembourg private limited liability company (société à
responsabilité limitée), having its registered office at 2, rue Jean Monnet,
L-2180 Luxembourg, Grand Duchy of Luxembourg, registered with the Luxembourg
trade and companies register under number B 173.925 (the “Designated Borrower
1”), SS&C TECHNOLOGIES HOLDINGS EUROPE, a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 2,
rue Jean Monnet, L-2180 Luxembourg, Grand Duchy of Luxembourg, registered with
the Luxembourg trade and companies register under number B 163.061 (the
“Designated Borrower 2”, and collectively with the Designated Borrower 1 and the
Company, the “Borrowers” and each, a “Borrower”), SS&C TECHNOLOGIES HOLDINGS,
INC. (the “Parent”), the Guarantors (collectively with the Parent and the
Borrowers, the “Loan Parties”) under, and as defined in, the Credit Agreement
(as defined below), DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent
(in such capacity, the “Existing Administrative Agent”) and L/C Issuer, MORGAN
STANLEY SENIOR FUNDING, INC., as L/C Issuer, CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as successor administrative agent (in such capacity, the “Successor
Administrative Agent” and together with the Existing Administrative Agent, the
“Administrative Agents”) and L/C Issuer, certain Lenders (as defined below)
party hereto constituting the Required Lenders under, and as defined in, the
Credit Agreement and the Agents (as defined in the Commitment Letter (as defined
below)) party hereto.

WHEREAS, the Company, the Designated Borrower 1 and the Designated Borrower 2
have previously entered into that certain Credit Agreement, dated as of July 8,
2015 (as amended by that certain First Amendment to the Credit Agreement dated
as of March 2, 2017, and as it may be further amended, restated, supplemented
and/or otherwise modified prior to the Second Amendment Effective Date referred
to below, the “Credit Agreement”), among, inter alios, the Borrowers, the
Guarantors, the Existing Administrative Agent and the lenders from time to time
party thereto (the “Lenders”);

WHEREAS, reference is hereby made to the Agreement and Plan of Merger (the
“Merger Agreement”) dated as of January 11, 2018, among DST Systems, Inc., a
Delaware corporation (the “Target”), the Parent and Diamond Merger Sub, Inc., a
Delaware corporation (“MergerCo”), pursuant to which MergerCo will merge with
and into the Target on the Acquisition Closing Date (as defined herein), in
accordance with the terms and conditions set forth in the Merger Agreement (the
“Target Acquisition”);

WHEREAS, each Revolving Lender and Term Lender party to the Credit Agreement
immediately prior to the Second Amendment Effective Date that executes and
delivers a consent to this Second Amendment substantially in the form of Exhibit
C hereto (a “Lender Consent”) on or prior to the Consent Deadline (as defined in
Section 5 of this Second Amendment) (each such Lender, a “Consenting Lender”)
shall be deemed, upon effectiveness of this Second Amendment, to have consented
to this Second Amendment;

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

WHEREAS, the Consenting Lenders party hereto collectively constitute at least
the Required Lenders;

WHEREAS, (i) each Term B-1 Lender and Term B-2 Lender party to the Credit
Agreement immediately prior to the Second Amendment Effective Date that fails to
execute and return a Lender Consent by the Consent Deadline (such Lender, a
“Non-Consenting Lender”) and (ii) the Term A-1 and Term A-2 Lenders, shall be
prepaid in full on, and subject to the occurrence of, the Acquisition Closing
Date;

WHEREAS, the Loan Parties, the Existing Administrative Agent and the Lenders
party hereto constituting the Required Lenders have agreed to amend and restate
the Credit Agreement in its entirety to read as set forth in the form of the
Amended and Restated Credit Agreement attached hereto as Exhibit A (including
all schedules and exhibits thereto (in each case which shall be in form and
substance satisfactory to the Successor Administrative Agent), the “Amended and
Restated Credit Agreement”) on the Acquisition Closing Date and, to the extent
set forth herein, on the Second Amendment Effective Date (as defined herein),
and it has been agreed by such parties that the Loans and any Letters of Credit
outstanding as of the Acquisition Closing Date and other “Obligations” under
(and as defined in) the Credit Agreement (including indemnities) on and after
the Acquisition Closing Date shall be governed by and deemed to be outstanding
under the Amended and Restated Credit Agreement with the intent that the terms
of the Amended and Restated Credit Agreement shall supersede the terms of the
Credit Agreement, and all references to the Credit Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to the Amended and Restated Credit Agreement and the
provisions hereof; provided that (1) the grants of security interests and Liens
under and pursuant to the Loan Documents shall continue unaltered to secure,
guarantee, support and otherwise benefit the Secured Obligations of the Company
and the other Loan Parties under the Amended and Restated Credit Agreement and
each other Loan Document, and each of the foregoing shall continue in full force
and effect in accordance with its terms except as expressly amended thereby or
hereby, and the parties hereto hereby ratify and confirm the terms thereof as
being in full force and effect and unaltered by this Second Amendment, (2) the
Existing Letters of Credit (as defined in the Amended and Restated Credit
Agreement) shall be deemed to be Letters of Credit for all purposes under the
Amended and Restated Credit Agreement and (3) it is agreed and understood that
this Second Amendment does not constitute a novation, satisfaction, payment or
reborrowing of any Obligation under the Credit Agreement or any other Loan
Document, nor does it operate as a waiver of any right, power or remedy of any
Lender under any Loan Document;

WHEREAS, pursuant to that certain Resignation and Appointment Agreement to be
dated as of the Agency Transfer Date (as defined below) (which shall be
substantially in the form attached hereto as Exhibit B, the “Resignation and
Appointment Agreement”), Deutsche Bank AG New York Branch, the existing
Collateral Agent under the Credit Agreement (in such capacity, the “Existing
Collateral Agent”) and the Existing Administrative Agent, desires to resign as
collateral agent and administrative agent effective as of the Agency Transfer
Date, the Lenders party hereto (which constitute the Required Lenders) and the
Company desire to appoint  Credit Suisse AG, Cayman Islands Branch, as Successor
Collateral Agent (as defined below) and Successor Administrative Agent and
Credit Suisse AG, Cayman Islands Branch desires to serve

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

as the successor collateral agent (in such capacity, the “Successor Collateral
Agent”) and Successor Administrative Agent from and after the Agency Transfer
Date;

WHEREAS, the Loan Parties expect to realize substantial direct and indirect
benefits as a result of the Amended and Restated Credit Agreement becoming
effective and the consummation of the transactions contemplated thereby and
desires to reaffirm their obligations pursuant to the Collateral Documents to
which they are parties; and

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Defined Terms; Rules of Construction

.  Capitalized terms used herein and not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement or, if not defined
therein, the Amended and Restated Credit Agreement.  The rules of construction
specified in Sections 1.02 through 1.11 of the Credit Agreement shall apply to
this Second Amendment, including the terms defined in the preamble and recitals
hereto.

Amendments to the Credit Agreement

. The Loan Parties, the Existing Administrative Agent, the L/C Issuers, the
Lenders party hereto constituting the Required Lenders and the other parties
party hereto each agree that, on the Second Amendment Effective Date:

(a)Section 1.01 of the Credit Agreement shall be amended (or amended and
restated, if applicable) by adding the following defined terms:

“2018 Merger” means the merger of Diamond MergerCo with and into DST (with DST
to be the surviving corporation of such merger) in accordance with the 2018
Merger Agreement.

“2018 Merger Agreement” means that certain Agreement and Plan of Merger, dated
as of January 11, 2018, among DST, the Parent and Diamond MergerCo (including
all exhibits and disclosure schedules thereto).

“2018 Senior Notes” means the unsecured senior notes issued by the Parent
pursuant to the 2018 Senior Notes Indenture, if any.

“2018 Senior Notes Indenture” means the Indenture, if any, dated on or around
the Restatement Effective Date, among the Parent, the Company, the other
Domestic Guarantors and the financial institution party thereto as trustee.

“Diamond MergerCo” means Diamond Merger Sub, Inc., a Delaware corporation and a
Wholly Owned Subsidiary of the Company.

“DST” means DST Systems, Inc., a Delaware corporation.

“DST Acquisition” means the acquisition by Parent of the Target pursuant to the
2018 Merger Agreement, to be effected by way of the 2018 Merger.

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

“Existing 2017 Target Note Purchase Agreement” means the Master Note Purchase
Agreement, dated November 14, 2017, by and among the Target and the purchasers
party thereto.

“Parent Equity Offering” means all public offerings of common equity of the
Parent consummated prior to the Restatement Effective Date.

“Restatement Effective Date” means the “Acquisition Closing Date” under and as
defined in the Second Amendment.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of March 9, 2018 among the Parent, each Borrower, the Guarantors, the
Lenders party thereto constituting the Required Lenders, and the Administrative
Agents (as defined in the Second Amendment).

“Target Tranche C Senior Notes” means the 4.02%, Series 2017A, Tranche C Senior
Notes due August 6, 2025 to be issued pursuant to the Existing 2017 Target Note
Purchase Agreement.

“Target Tranche C Senior Notes Waiting Period” means, solely to the extent that
the Target Tranche C Senior Notes have not been issued prior to the Restatement
Effective Date, the period from the issuance of the Target Tranche C Senior
Notes until the first business day on or immediately following the day that is
15 days after the issuance thereof.

(b)Clause (b) of the definition of “Available Amount” shall be replaced in its
entirety with the following:

“(b) the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests and capital contributions (other than Disqualified Capital
Stock and Equity Interests under any Parent Equity Offerings) received by the
Parent (other than any proceeds included for purposes of determining amounts
available for Investments under Section 8.02(n)) and contributed to the Company
after the Closing Date in the form of common equity, plus”

(c)The definition of “Permitted Acquisition” shall be replaced in its entirety
with the following:

““Permitted Acquisition” means (i) an Investment consisting of an Acquisition by
the Parent or any of its Restricted Subsidiaries, provided that (a) the property
acquired (or the property of the Person acquired) in such Acquisition complies
with Section 8.07, (b) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (c) the
representations and warranties made by the Loan Parties in each Loan Document
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (d) no
Default exists or would result therefrom, (e) if the Person acquired is or
becomes a Domestic Subsidiary of the Company, it shall (to the extent required
by Section 7.12) guarantee all of the Obligations and otherwise satisfy the
requirements of Section 7.12  and Section 7.14 within the timeframes provided
therein, and (f) if the Person acquired is or becomes

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

a Restricted Subsidiary of Lux Intermediate Holdco, it shall (to the extent
required by Section 7.12) guarantee the Foreign Obligations and otherwise
satisfy the requirements of Section 7.12 and Section 7.14 within the timeframes
provided therein; provided that the requirements of clauses (c) and (d) above
shall be subject to Sections 1.12 and 2.01(i) in the case of a Limited Condition
Acquisition, and (ii) the DST Acquisition to be consummated on the Restatement
Effective Date pursuant to the 2018 Merger Agreement.”

(d)Section 2.01(f)(i) of the Credit Agreement shall be replaced in its entirety
with the following:

“(i) the sum of (A) the aggregate amount of all increases in the Aggregate
Revolving Commitments pursuant to this Section 2.01(f) plus (B) the aggregate
original principal amount of all Incremental Term Loans made pursuant to
Section 2.01(e) shall not exceed the sum of (x) $6,945,800,000 plus (y) the
principal amount of Loans and/or Aggregate Revolving Commitments that, on a Pro
Forma Basis at the time of determination, would not cause the Consolidated Net
Secured Leverage Ratio to be greater than 5.25 to 1.0 (for this purpose,
calculated as if any increase in the Aggregate Revolving Commitments were fully
drawn and determined without regard to the netting of any cash proceeds from the
increase in the Aggregate Revolving Commitments or the incurrence of Incremental
Term Loans);”

(e)Section 2.01 of the Credit Agreement shall be amended by adding the following
clause as a new clause (j):

“Incremental Term Loans.  Each Incremental Term Loan Lender party to the
Incremental Term Loan Agreement to be dated on or around the Restatement
Effective Date and entered into in connection with the second amended and
restated commitment letter dated February 15, 2018, among the financial
institutions party thereto as Initial Lenders (as defined therein) and the
Company, severally agrees to make to the Company an Incremental Term Loan in an
aggregate principal amount not to exceed its 2018 Incremental Term Loan
Commitments (as defined in such Incremental Term Loan Agreement), subject solely
to the terms and conditions set forth therein; provided that such Incremental
Term Loan may only be utilized for the purpose of financing the DST Acquisition,
the refinancing of certain indebtedness, and costs and expenses incurred in
connection therewith.  Amounts prepaid or repaid in respect of such Incremental
Term Loans may not be reborrowed.”  

(f)Section 8.02(n) of the Credit Agreement shall be replaced in its entirety
with the following:

“(n)

Investments to the extent made with the cash proceeds of an issuance of Equity
Interests by the Parent (other than any such proceeds included for purposes of
determining the Available Amount or any proceeds from a Parent Equity Offering),
so long as (i) such proceeds are maintained in a segregated account pending such
Investment and (ii) such Investment is consummated within sixty (60) days of
such issuance of Equity Interests;”

(g)Section 8.03 of the Credit Agreement shall be amended by adding the following
clause as a new clause (q):

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

“(q)

solely to the extent (A) the Target Tranche C Senior Notes have not been issued
prior to the Restatement Effective Date, (B) the Company shall have delivered an
irrevocable notice of prepayment of the Target Tranche C Senior Notes on the
date of issuance thereof and (C) the Company shall have deposited, on or prior
to such date of issuance, an amount not to exceed the sum of the aggregate
principal amount of the Target Tranche C Senior Notes upon issuance thereof plus
any make whole amount required pursuant to the Existing 2017 Target Note
Purchase Agreement plus any accrued and unpaid interest under the Target Tranche
C Senior Notes into an escrow account to be held by an escrow agent acceptable
to the Administrative Agent and subject to escrow arrangements reasonably
satisfactory to the Administrative Agent, which escrowed proceeds shall only be
released from escrow to repay the Target Tranche C Senior Notes (it being
understood that such repayment shall occur no later than the end of the Target
Tranche C Senior Notes Waiting Period) and for the period of the Target Tranche
C Senior Notes Waiting Period, the Target Tranche C Senior Notes;”

(h) Section 8.03 of the Credit Agreement shall be amended by adding the
following clause as a new clause (r):

“(r)(i) Indebtedness in respect of the 2018 Senior Notes, if any, in an
aggregate principal amount not to exceed $750,000,000 and (ii) and Permitted
Refinancing with respect thereto.”

Amendment and Restatement of the Credit Agreement

. The Loan Parties, the Existing Administrative Agent, the Successor
Administrative Agent, the L/C Issuers, the Lenders party hereto and the other
parties party hereto each agree that on the Acquisition Closing Date:

(a)the Credit Agreement shall be amended and restated in the form of the Amended
and Restated Credit Agreement and any term or provision of the Credit Agreement
which is different from that set forth in the Amended and Restated Credit
Agreement shall be replaced and superseded in all respects by the terms and
provisions of the Amended and Restated Credit Agreement; and

(b)the Successor Administrative Agent and the Successor Collateral Agent are
directed to date and execute the Amended and Restated Credit Agreement for and
on behalf of the Lenders, thereby becoming the “Administrative Agent” and
“Collateral Agent” thereunder;

Representations and Warranties

.  To induce the other parties hereto to enter into this Second Amendment and
the Amended and Restated Credit Agreement, each of the Borrowers and each other
Loan Party hereto hereby represents and warrants to each other party hereto
that:

(a)each Loan Party party hereto has the corporate or other power and authority
to make, deliver and perform this Second Amendment.  Each Loan Party party
hereto has taken all necessary corporate or other action to authorize the
execution, delivery and performance of this Second Amendment.  This Second
Amendment has been duly executed and delivered by each Loan Party that is a
party thereto.  This Second Amendment constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in

6

 

 

 

 

 

--------------------------------------------------------------------------------

 

accordance with its terms except as may be limited by applicable Debtor Relief
Laws, concepts of reasonableness and general principles of equity;

(b)the representations and warranties of each Loan Party contained in Article VI
of the Credit Agreement or any other Loan Document shall be true and correct in
all material respects (except when qualified by materiality, in which case they
shall be true and correct in all respects) on and as of the Second Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except when qualified
by materiality, in which case they shall be true and correct in all respects);
and

(c)both immediately before and after giving effect to (i) this Second Amendment
and (ii) the Acquisition Closing Date, no Default or Event of Default shall have
occurred and be continuing.

Conditions of Effectiveness of this Second Amendment

.  This Second Amendment shall become effective as of the first date (the
“Second Amendment Effective Date”) on which each of the following conditions
shall have been satisfied:

(a)The Administrative Agents shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (i) the Borrowers,
(ii) each of the other Loan Parties, (iii) Lenders constituting Required
Lenders, in the case of this clause (iii), prior to 5:00 p.m., New York City
time, on February 27, 2018 (the “Consent Deadline”) (iv) the Existing
Administrative Agent, (v) the Successor Administrative Agent, and (vi) the
Agents (as defined in the Commitment Letter).

(b)The Company shall have delivered a certificate to the Administrative Agents
confirming that the representations and warranties contained in Section 4 of
this Second Amendment are true and correct as of the Second Amendment Effective
Date.

(c)Both before and after the Second Amendment Effective Date, no Default or
Event of Default has occurred and is continuing.

(d)The Company shall have delivered a binding notice pursuant to the second
amended and restated commitment letter dated February 15, 2018 (including the
exhibits and other attachments thereto, the “Commitment Letter”), among the
financial institutions party thereto as Initial Lenders (as defined therein) and
the Company to confirm that (i) the ‘Amendment Effective Date’ (as defined in
the Commitment Letter) shall have occurred (or shall occur concurrently with the
Second Amendment Effective Date) and (ii) the commitments of the Initial Lenders
(as defined in the Commitment Letter) under the Commitment Letter shall be
reduced in accordance with the Commitment Letter to (I) in respect of the Term
Loan Facilities, $5,626,075,000.11, and (II) in respect of the Revolving
Facility, $250,000,000 (in each case, as defined in the Commitment Letter).

(e)The Company shall have delivered to the Successor Administrative Agent a duly
executed counterpart to the fee letter in respect of the ticking fee applicable
to the Term B-3 Facility (as defined in the Amended and Restated Credit
Agreement) and the Term B-4 Facility (as defined in the Amended and Restated
Credit Agreement).

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

Upon the satisfaction (or waiver) of the conditions precedent in this Section 5,
the

Administrative Agents shall promptly confirm the Second Amendment Effective
Date,

which confirmation shall be conclusive absent manifest error.

Conditions of Effectiveness of the Amended and Restated Credit Agreement

. The Amended and Restated Credit Agreement attached hereto as Exhibit A shall
become effective as of the first date on which each of the following conditions
shall have been satisfied, which shall be no later than the Outside Date (the
“Acquisition Closing Date”):

(a)Loan Documents.  Receipt by the Successor Administrative Agent of executed
counterparts of: (i) the Resignation and Appointment Agreement (including any
assignments, filings or registrations required thereby), (ii) the Security Trust
Resignation and Appointment Deed (as defined below), and (iii) the Re-allocation
Agreement (as defined in the Amended and Restated Credit Agreement), in each
case in form and substance satisfactory to the Successor Administrative Agent,
and properly executed by the Existing Administrative Agent, the Existing
Collateral Agent, the Successor Administrative Agent and the Successor
Collateral Agent, as applicable.

(b)The Administrative Agents shall have received:

 

(i)

an English law governed supplemental security deed in relation to each of
(i) the equitable charge over shares, dated 8 July 2015, between the Designated
Borrower 2, as company and the Existing Administrative Agent; and (ii) the
debenture, dated 8 July 2015, between Financial Models Corporation Limited, SS&C
Solutions Limited and SS&C Financial Services Limited (formerly known as GlobeOp
Financial Services Limited), as chargors and the Existing Administrative Agent,
each in form and substance reasonably satisfactory to the Successor
Administrative Agent and properly executed by a Responsible Officer of each Loan
Party party thereto;

 

(ii)

a Luxembourg law governed (a) amendment and confirmation agreement to the CPECs
pledge agreement between Advent Software Luxembourg, as pledgor, the Existing
Administrative Agent, as pledgee, and the Designated Borrower 1, over the CPECs
issued by the Designated Borrower 1, dated July 8, 2015, as amended and
confirmed on March 4, 2016 and confirmed on March 2, 2017, (b) amendment and
confirmation agreement to the share pledge agreement between Advent Software
Luxembourg, as pledgor, the Existing Administrative Agent, as pledgee, and the
Designated Borrower 1, as company, over the shares of the Designated Borrower 1,
dated July 8, 2015, as amended and confirmed on March 4, 2016 and confirmed on
March 2, 2017 (c) amendment and confirmation agreement to the CPECs and PECs
pledge agreement between Hub Data Incorporated, as pledgor, the Existing
Administrative Agent, as pledgee and Advent Software Luxembourg, as company,
over the CPECs and PECs issued by Advent Software Luxembourg, dated March 4,
2016 and confirmed on March 2, 2017, (d) amendment and

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

confirmation agreement to the share pledge agreement between Hub Data
Incorporated, as pledgor, the Existing Administrative Agent, as pledgee, and
Advent Software Luxembourg, as company, over the shares of Advent Software
Luxembourg, dated March 4, 2016 and confirmed on March 2, 2017, (e) amendment
and confirmation agreement to the share pledge between the Designated Borrower
1, as pledgor, the Existing Administrative Agent, as pledgee, and the Designated
Borrower 2, as company, over the shares issued by the Designated Borrower 2,
dated July 8, 2015 and confirmed on March 2, 2017 and (f) amendment and
confirmation agreement to the CPECs pledge agreement between the Designated
Borrower 1, as pledgor, the Existing Administrative Agent, as pledgee and the
Designated Borrower 2, as company, over the CPECs issued by the Designated
Borrower 2, dated July 8, 2015 and confirmed on March 2, 2017, each in form and
substance reasonably satisfactory to the Successor Administrative Agent and
properly executed by a Responsible Officer of each Loan Party party thereto;

 

(iii)

a Cayman Islands law governed security confirmation deed in relation to the
share security agreement, dated 8 July 2015, and entered into between GlobeOp
Financial Services (Switzerland) GmbH, as chargor, SS&C Fund Services (Cayman)
Ltd. (formerly known as GlobeOp Financial Services (Cayman) Ltd.) as company and
the Existing Administrative Agent, in form and substance reasonably satisfactory
to the Successor Administrative Agent and properly executed by a Responsible
Officer of each Loan Party party thereto;

 

(iv)

a Swiss law governed security confirmation agreement in relation to the Swiss
law governed quota pledge agreement regarding the pledge of quotas in GlobeOp
Financial Services (Switzerland) GmbH, dated 8 July 2015, between SS&C European
Holdings S.A.R.L. and the holders of Secured Obligations (as defined therein),
represented by Deutsche Bank AG New York Branch as Administrative Agent, in form
and substance reasonably satisfactory to the Successor Administrative Agent and
properly executed by a Responsible Officer of each Loan Party party thereto; and

 

(v)

an Irish law governed security confirmation agreement in relation to the share
mortgage in respect of the shares in SS&C Technologies Ireland Limited, dated
8 July 2015 and entered into or to be entered into between &C European Holdings
S.A.R.L., as chargor, and the Existing Administrative Agent, in form and
substance reasonably satisfactory to the Successor Administrative Agent and
properly executed by a Responsible Officer of each Loan Party party thereto.

(c)Opinions of Counsel. Receipt by the Successor Administrative Agent of legal
opinions of (i) Davis Polk & Wardwell LLP, New York counsel to the Loan Parties,
(ii) Arendt & Medernach SA, Luxembourg counsel to the Successor Administrative
Agent,

9

 

 

 

 

 

--------------------------------------------------------------------------------

 

(iii) Latham & Watkins LLP, English counsel to the Successor Administrative
Agent (iv) Mourant Ozannes, Cayman Islands counsel to the Successor
Administrative Agent, (v) Stewart McKelvey, Canadian counsel to the Loan
Parties, and (vi) Homburger, Swiss counsel to the Successor Administrative
Agent, in each case addressed to the Successor  Administrative Agent, each L/C
Issuer and each Lender, dated as of the Acquisition Closing Date, and in form
and substance reasonably satisfactory to the Successor Administrative Agent.

(d)No Target Material Adverse Effect. Since December 31, 2016, there shall not
have occurred and be continuing any event, occurrence, revelation or development
of a state of circumstances or facts which, individually or in the aggregate,
has had or would reasonably be expected to have a Target Material Adverse Effect
(as defined in the Amended and Restated Credit Agreement).

(e)Limited Representations and Warranties. The Specified Representations (as
defined in the Amended and Restated Credit Agreement) and the Merger Agreement
Representations (as defined in the Amended and Restated Credit Agreement) shall
be true and correct in all material respects (or, in the case of any
representations and warranties qualified by materiality, shall be true and
correct in all respects).

(f)Target Acquisition. Prior to or substantially concurrently with the initial
Borrowing and the issuance of the 2018 Senior Notes, if any, (as defined in the
Amended and Restated Credit Agreement) and/or any borrowing under the Bridge
Facility, if any, (as defined in the Amended and Restated Credit Agreement), if
applicable, on the Acquisition Closing Date, the Target Acquisition shall have
been consummated in accordance with the terms of the Merger Agreement and the
Merger Agreement shall not have been altered, amended or otherwise changed or
supplemented or any provision or condition therein waived, and neither the
Parent nor any affiliate thereof shall have consented to any action which would
require the consent of the Parent or such affiliate under the Merger Agreement,
if such alteration, amendment, change, supplement, waiver or consent would be
adverse to the interests of the Lenders in any material respect, in any such
case without the prior written consent of the Arrangers (as defined in the
Amended and Restated Credit Agreement) (such consent not to be unreasonably
withheld) (it being understood and agreed that any alteration, supplement,
amendment, modification, waiver or consent that (a) decreases the purchase price
in respect of the Target Acquisition by 10% or more other than purchase price
adjustments pursuant to the express terms of the Merger Agreement shall be
deemed to be adverse to the interests of the Lenders in a material respect, (b)
any increase in the purchase price in respect of the Target Acquisition shall
not be deemed to be adverse to the interests of the Lenders in any material
respect, so long as such increase is funded solely by the issuance of the Parent
of common equity, or (c) modifies the so-called “Xerox” provisions of the Merger
Agreement providing protection with respect to exclusive jurisdiction, waiver of
jury trial, liability caps and third party beneficiary status for the benefit of
the Lenders (as defined in the Merger Agreement) and their respective affiliates
shall be deemed to be adverse to the interests of the Lenders in a material
respect).

(g)Refinancing. The Successor Administrative Agent shall have received evidence
that all obligations of each of the Parent and its Subsidiaries and the Target
and its Subsidiaries with respect to the Indebtedness being refinanced pursuant
to the Refinancing (as defined in the Amended and Restated Credit Agreement)
shall have been paid in full, and all commitments,

10

 

 

 

 

 

--------------------------------------------------------------------------------

 

security interests and guaranties in connection therewith shall have been
terminated and released.  After giving effect to the consummation of the
Transaction (as defined in the Amended and Restated Credit Agreement), the
Parent and its Subsidiaries shall have no outstanding preferred equity or
Indebtedness, except for Indebtedness incurred pursuant to (i) the Loan
Documents, (ii) indebtedness expressly permitted to remain outstanding after the
Closing Date pursuant to the Merger Agreement, (iii) during the Existing Target
Senior Notes Waiting Period (as defined in the Amended and Restated Credit
Agreement), to the extent that the Existing Target Senior Notes (as defined in
the Amended and Restated Credit Agreement) have not been repaid as part of the
Refinancing (as defined in the Amended and Restated Credit Agreement) and the
Existing Target Senior Notes Condition (as defined in the Amended and Restated
Credit Agreement) shall have been satisfied, the Existing Target Senior Notes,
(iv) (i) the 2018 Senior Notes, if any (as defined in the Amended and Restated
Credit Agreement) and/or (ii) the Bridge Facility, if any, (as defined in the
Amended and Restated Credit Agreement), (v) ordinary course capital leases and
purchase money indebtedness, in each case that would be permitted under the
Amended and Restated Credit Agreement, (vi) from the Restatement Effective Date
to April 6, 2018, so long as the Existing Senior Notes Condition shall have been
satisfied, the Senior Notes, and (vii) such other existing indebtedness
identified to the Arrangers (as defined in the Amended and Restated Credit
Agreement) as “surviving debt” prior to the date of the Fee Letter (as defined
in the Amended and Restated Credit Agreement) and which is acceptable to the
Arrangers (as defined in the Amended and Restated Credit Agreement).  If the
Existing Target Senior Notes (as defined in the Amended and Restated Credit
Agreement) shall not have been repaid in full on or prior to the Acquisition
Closing Date, the Existing Target Senior Notes Condition shall have been
satisfied.

(h)Organization Documents, Resolutions, Etc.  Receipt by the Successor
Administrative Agent of a certificate of each Loan Party, dated the date of the
Acquisition Closing Date (the statements made in such certificate shall be true
and correct on and as of the Acquisition Closing Date), certifying as to each of
the following:

 

(i)

copies of the Organization Documents of each Loan Party certified to be true and
complete as of the date of the resolutions referred to in clause (ii) below were
adopted by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary or assistant secretary (or, in the case of a Loan Party
incorporated under the laws of England and Wales, a director) of such Loan Party
to be true and correct as of the Acquisition Closing Date;

 

(ii)

such certificates of resolutions or other action, incumbency certificates (if
applicable in the relevant jurisdiction) and/or other certificates of
Responsible Officers of each Loan Party as the Successor Administrative Agent
may reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and

11

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(iii)

such documents and certifications as the Successor Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated,
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state or jurisdiction of incorporation, organization
or formation (if applicable).

(i)Financial Statements. The Successor Administrative Agent shall have received
(1) audited consolidated balance sheets and related statements of income and
cash flows of each of the Parent and the Target for the most recent three fiscal
years ended at least 90 days prior to the Acquisition Closing Date, (2)
unaudited consolidated balance sheets and related statements of income and cash
flows of each of the Parent and the Target for each fiscal quarter ended after
the close of its most recent fiscal year (other than the last quarter of a
fiscal year) and at least 45 days prior to the Acquisition Closing Date and (3)
pro forma consolidated financial statements (including a consolidated balance
sheet and related statements of income and cash flow) of the Parent and its
Subsidiaries (including the Target and its Subsidiaries) meeting the
requirements of Regulation S-X for registration statements (as if such a
registration statement for a debt issuance of the Company became effective on
the Acquisition Closing Date) on Form S-1 and a pro forma consolidated statement
of income of the Parent for the twelve-month period ending on the last day of
the most recently completed four fiscal quarter period ended at least 45 days
before the Acquisition Closing Date, prepared after giving effect to the
Transaction (as defined in the Amended and Restated Credit Agreement) as if the
Transaction had occurred at the beginning of such period. The Successor
Administrative Agent hereby acknowledges receipt of (i) the audited financial
statements referred to in clause (1) above of each of the Parent and the Target
as of, and for the years ended, December 31, 2014, December 31, 2015 and
December 31, 2016 and (ii) the unaudited financial statements of each of the
Parent and the Target referred to in clause (2) above as of, and for the 3-month
period ended March 31, 2017, the 3- and 6-month periods ended June 30, 2017 and
the 3- and 9-month periods ended September 30, 2017. It is understood and agreed
that filing of the required financial statements on Form 10-K and Form 10-Q by
the Parent and the Target, as applicable, will satisfy the foregoing
requirements.

(j)Solvency Certificate.  Receipt by the Successor Administrative Agent of a
certificate of Parent in the form of Exhibit 5.01(j) of the Amended and Restated
Credit Agreement, dated the Acquisition Closing Date, signed by the chief
financial officer of the Parent.

(k)Lien Searches.  Receipt by the Successor Administrative Agent of completed
customary searches dated on or before the Acquisition Closing Date, including
all effective financing statements filed in the jurisdictions of organization of
each Loan Party that name such Loan Party as debtor, together with copies of
such other financing statements.

(l)Collateral.  The Successor Administrative Agent shall have received the
following:

 

(i)

UCC financing statements (or the equivalent thereof in any applicable
jurisdiction) for each appropriate jurisdiction as is necessary, in the
Successor Administrative Agent’s reasonable discretion, to perfect the Successor
Collateral Agent's security interest in the Collateral, including

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

any UCC amendment statements (or the equivalent thereof in any applicable
jurisdiction) to assign the security interest to the Successor Collateral Agent;

 

(ii)

to the extent required under the laws of the relevant jurisdiction for
perfecting (or achieving the required priority with respect to) a security
interest in Equity Interests pledged as Collateral for the Obligations (or any
portion thereof), all certificates evidencing such Equity Interests that are
issued by any Subsidiary of Parent and that are pledged to the Successor
Collateral Agent pursuant to any Collateral Document together with duly executed
in blank, undated stock powers attached thereto;

 

(iii)

evidence of the completion of all other recordings and filings of, or with
respect to, any Collateral Document as may be required pursuant to such
Collateral Document and necessary or, in the reasonable opinion of the Successor
Collateral Agent, desirable, to perfect the security interests intended to be
created by the Collateral Documents; and

 

(iv)

evidence that all other actions necessary or, in the reasonable opinion of the
Successor Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Collateral Documents and that are
required to be taken pursuant to the Collateral Documents have been taken;

provided that, notwithstanding the foregoing or anything to the contrary herein,
to the extent any Collateral (including any Collateral granted pursuant to the
Collateral Documents identified in Section 6(b) of this Second Amendment) may
not be perfected by (A) the filing of a UCC financing statement (or the
equivalent thereof in any applicable jurisdiction), or (B) taking delivery and
possession of a stock certificate of each Borrower and each direct and indirect
holding company thereof (other than the Parent), as well as each material direct
or indirect wholly-owned Domestic Subsidiary of the Company (other than a
Foreign Holdco) (provided that such certificates of the Target and its material
wholly-owned domestic Restricted Subsidiaries will be required to be delivered
on the Acquisition Closing Date only to the extent received from Target after
the Company’s use of commercially reasonable efforts to do so), if the
perfection of the Successor Collateral Agent’s security interest in such
Collateral shall not be accomplished prior to the Acquisition Closing Date after
the Company’s use of commercially reasonable efforts to do so and without undue
burden and expense, then the perfection of the security interest in such
Collateral shall not constitute a condition precedent under this Section 6(l)
but, instead, may be accomplished within 90 days after the Acquisition Closing
Date (which date may be extended by the Successor Collateral Agent in its
reasonable discretion).

(m)Fees and Expenses.  To the extent invoiced at least three Business Days prior
to the Acquisition Closing Date, all costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by the
Fee Letter or as otherwise agreed by the parties thereto, payable to the
Existing Administrative Agent, the Successor Administrative Agent, the
Co-Managers (as defined in the Amended and Restated Credit Agreement) and the
Lenders shall have been paid to the extent due.

13

 

 

 

 

 

--------------------------------------------------------------------------------

 

(n)PATRIOT ACT, KYC, etc.  The Successor Administrative Agent and the Lenders
shall have received, at least five days prior to the Acquisition Closing Date,
all documentation and other information regarding Parent, each Borrower and each
Guarantor, as required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act, to the extent requested at least 10 days prior to the
Acquisition Closing Date.

(o)Process Agent Appointment Letter. Subject to Section 7.19(b) of the Amended
and Restated Credit Agreement, the Successor Administrative Agent shall have
received a copy of a letter appointing a process agent reasonably acceptable to
the Successor Administrative Agent as process agent for each Designated Borrower
pursuant to Section 11.14(d) of the Amended and Restated Credit Agreement in
form and substance reasonably satisfactory to the Successor Administrative
Agent.

(p)Acquisition Closing Date Certificate.  The Successor Administrative Agent
shall have received a certificate signed by a Responsible Officer of the Company
certifying that the conditions specified in this Section 6(d) and Section 6(e)
have been satisfied.

(q)Incremental Joinder. The Successor Administrative Agent shall have received
duly executed counterparts of the Incremental Joinder (as defined in the Amended
and Restated Credit Agreement) that, when taken together, bears the signatures
of (i) the Company, (ii) the Designated Borrowers, (iii) each Revolving Lender
party thereto, (iv)  each of the Incremental Term Loan Lenders party thereto,
and (v) the Successor Administrative Agent.

(r)Joinder Agreement. The Successor Administrative Agent shall have received a
Joinder Agreement in respect of the Designated U.S. Co-Borrower (defined in the
Amended and Restated Credit Agreement).

(s)Consent Fee. The Successor Administrative Agent shall have received for
distribution to each Consenting Lender that is a Revolving Lender, a Term B-1
Lender or Term B-2 Lender on or prior to the Acquisition Closing Date a consent
fee equal to 0.10% (the “Consent Fee”) of the aggregate principal amount of its
Revolving Commitments and Term B-1 Loans and Term B-2 Loans as of the Consent
Deadline, immediately prior to giving effect to this Amendment; provided that
each Term B-1 Lender and Term B-2 Lender who is a Consenting Lender and elects
Option B (Assignment Settlement Option) in the Lender Consent (such Consenting
Lender, a “Rollover Lender”) shall receive, with respect to such Rollover
Lender’s aggregate commitments under the Term B-3 Facility and Term B-4 Facility
(in each case, as defined in the Amended and Restated Credit Agreement)
allocated to such Rollover Lender by the Successor Administrative Agent (such
aggregate commitments for each Rollover Lender, the “Rollover Commitments”) an
upfront fee equal to 0.25% with respect to the Rollover Commitments held by such
Rollover Lender (such fee, the “Rollover Upfront Fee”), and such Rollover
Upfront Fee shall be in lieu of the Consent Fee payable to such Rollover Lender
solely with respect to the Term B-1 Loans and Term B-2 Loans held by such
Rollover Lender which are exchanged into Rollover Commitments (and, for the
avoidance of doubt, each Rollover Lender shall nevertheless receive the Consent
Fee in respect of the principal amount by which the aggregate Term B-1 Loans and
Term B-2 Loans held by such Rollover Lender as of Consent Deadline exceeds its
Rollover Commitments); provided further that the Consent Fee and

14

 

 

 

 

 

--------------------------------------------------------------------------------

 

Rollover Upfront Fee shall not be payable if the Second Amendment Effective Date
does not occur.

(t)Prepayment of Non-Continuing Lenders, Term A Lenders and Senior Notes. The
Company shall have, substantially concurrently with the Acquisition Closing
Date, (i) paid to the Non-Consenting Lenders and to the Lenders under the Term A
Facilities all amounts necessary (including the principal amount, accrued
interest and fees owed to such Lenders) to repay in full the Loans held by such
Lenders immediately prior to the effectiveness of the Amended and Restated
Credit Agreement, and (ii) repaid in full the Senior Notes.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Amended and Restated Credit Agreement, for purposes of
determining compliance with the conditions specified in this Section 6, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agents shall have received
notice from such Lender prior to the proposed Acquisition Closing Date
specifying its objection thereto.

Outside Date

.

Notwithstanding anything herein to the contrary, if the Outside Date occurs
prior to the Acquisition Closing Date, the amendments set forth in Sections 2
and 3 hereof shall not be effective.  “Outside Date” shall mean 5:00 p.m. (New
York time) on July 11, 2018 (the “Initial Outside Date”) or, if the conditions
set forth in the following sentence have been satisfied, 5:00 p.m. (New York
time) on November 11, 2018 (the “Extended Outside Date”).  The Company may
extend the Initial Outside Date to the Extended Outside Date so long as (x) the
conditions set forth in Section 8.01(b)(i) of the Merger Agreement are complied
with and (y) the Company shall have delivered to the Existing Administrative
Agent and the Successor Administrative Agent a copy of the written extension
notice required under such Section 8.01(b) of the Merger Agreement.

Effect of Amendment

. Except as expressly set forth in this Second Amendment or in the Credit
Agreement, this Second Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders or the Existing Administrative Agent under the Credit Agreement or
any other Loan Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or of any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Without limiting the generality of the
foregoing, the Collateral Documents and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations or Foreign
Obligations (as applicable) of the applicable Loan Parties under the Loan
Documents, in each case, as amended by this Second Amendment.  Nothing herein
shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

15

 

 

 

 

 

--------------------------------------------------------------------------------

 

(a)On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document, in each case shall be deemed a reference to the Credit Agreement (as
amended by this Second Amendment).  This Second Amendment shall constitute a
“Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

(b)The parties hereto confirm that no novation of any kind has occurred as a
result of, or in connection with, this Second Amendment or otherwise, any such
novation being hereby expressly disclaimed.

Costs and Expenses

.  The Borrowers hereby agree to reimburse the Existing Administrative Agent,
the Successor Administrative Agent and the Arrangers (as defined in the Fee
Letter) for their reasonable and documented out-of-pocket expenses in connection
with this Second Amendment, including the reasonable fees, charges and
disbursements of counsel for the Existing Administrative Agent, Successor
Administrative Agent and the Arrangers (as defined in the Fee Letter), in each
case, as required to be reimbursed pursuant to the Credit Agreement or that
certain Second Amended and Restated Fee Letter, dated as of February 15, 2018
(the “Fee Letter”), among the Company, the Arrangers (as defined in the Fee
Letter) and the other parties thereto, as applicable.

Reaffirmation

.  By executing and delivering a counterpart hereof, (i) each Borrower and each
Guarantor hereby agrees that all Loans incurred by the applicable Borrowers
shall be guaranteed by the applicable Guarantors pursuant to the Guaranty set
forth at Article IV of the Credit Agreement in accordance with the terms and
provisions thereof and shall be secured pursuant to the Collateral Documents in
accordance with the terms and provisions thereof and (ii) each Borrower and each
other Loan Party hereby (A) agrees that, notwithstanding the effectiveness of
this Second Amendment, after giving effect to this Second Amendment, the
Collateral Documents continue to be in full force and effect and (B) affirms and
confirms all of its obligations and liabilities under the Credit Agreement and
each other Loan Document, in each case after giving effect to this Second
Amendment, including, with respect to the Guarantors, the guaranty of the
Obligations or Foreign Obligations (as applicable) by each Guarantor and, with
respect to each Loan Party, the pledge of and/or grant of a security interest in
its assets as Collateral pursuant to the Collateral Documents to secure such
Obligations or Foreign Obligations (as applicable), and acknowledges and agrees
that such obligations, liabilities, guarantee, pledge and grant continue in full
force and effect in respect of, and to secure, such Obligations or Foreign
Obligations (as applicable) under the Credit Agreement and the other Loan
Documents, in each case after giving effect to this Second Amendment.

GOVERNING LAW; JURISDICTION, ETC.

THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.  SECTION 11.14 OF THE CREDIT AGREEMENT IS
HEREBY INCORPORATED BY REFERENCE INTO THIS SECOND AMENDMENT AND SHALL APPLY TO
THIS SECOND AMENDMENT, MUTATIS MUTANDIS.

16

 

 

 

 

 

--------------------------------------------------------------------------------

 

Counterparts

.  This Second Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by facsimile or other electronic
transmission (including in “.pdf” or “.tif” format) of an executed counterpart
of a signature page to this Second Amendment shall be effective as delivery of
an original executed counterpart of this Second Amendment.

Headings

.  Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Second Amendment.

Severability

.  Section 11.12 of the Credit Agreement is hereby incorporated by reference
into this Second Amendment and shall apply to this Second Amendment mutatis
mutandis.

Resignation and Appointment of Successor Collateral Agent and Successor
Administrative Agent

.

(a)Pursuant to Section 10.06 of the Credit Agreement, the Existing Collateral
Agent, and the Existing Administrative Agent hereby deliver notice to each of
the Lenders, the other Agents, the L/C Issuers (each as defined in the Credit
Agreement) and the Borrower that, effective upon earlier to occur of the Outside
Date and the Acquisition Closing Date (such earlier date, the “Agency Transfer
Date”), (i) the Existing Collateral Agent hereby resigns as Collateral Agent and
(ii) the Existing Administrative Agent hereby resigns as Existing Administrative
Agent and as an L/C Issuer, in each case, under the Amended and Restated Credit
Agreement and the other Loan Documents (as defined in the Amended and Restated
Credit Agreement).  The Required Lenders hereby appoint the Successor Collateral
Agent as successor Collateral Agent and the Successor Administrative Agent as
successor Administrative Agent effective upon the Agency Transfer Date, the
Borrowers hereby consent to the Successor Collateral Agent’s appointment as
successor Collateral Agent and the Successor Administrative  Agent’s appointment
as successor Administrative Agent as of the Agency Transfer Date, the Successor
Collateral Agent and the Successor Administrative Agent hereby accept such
appointment as of the Acquisition Closing Date and the Lenders party hereto
irrevocably direct the Existing Collateral Agent and the Existing Administrative
Agent to execute the Resignation and Appointment Agreement and the Security
Trust Resignation and Appointment Deed on the Agency Transfer Date.  In
addition, each of the parties hereto agree that effective as of the Agency
Transfer Date, (i) the Successor Collateral Agent and the Successor
Administrative Agent shall succeed to the rights, powers and duties of the
Existing Collateral Agent and the Existing Administrative Agent, respectively,
as set forth in the Amended and Restated Credit Agreement and the other Loan
Documents (other than the English Law Documents and as otherwise set forth in
the Resignation and Appointment Agreement), (ii) the Existing Collateral Agent
shall assign to the Successor Collateral Agent all of its rights, obligations
and other interests (other than any of its rights and indemnities which
expressly survive the resignation of the Existing Administrative Agent in
accordance with Section 11.04(f) of the Amended and Restated Credit Agreement)
(collectively, the “Collateral Agency Interests”) as the Collateral Agent under
the Amended and Restated Credit Agreement and the other Loan Documents (other
than the English Law Documents and as otherwise set forth in the Resignation and
Appointment Agreement) and effective as of the Agency Transfer Date the
Successor Collateral Agent hereby

17

 

 

 

 

 

--------------------------------------------------------------------------------

 

assumes the Collateral Agency Interests, (iii) the Existing Administrative Agent
shall assign to the Successor Administrative Agent all of its rights,
obligations and other interests (other than any of its rights and indemnities
which expressly survive the resignation of the Existing Administrative Agent in
accordance with Section 11.04(f) of the Amended and Restated Credit Agreement)
(collectively, the “Administrative Agency Interests”) as the Existing
Administrative Agent under the Amended and Restated Credit Agreement and the
other Loan Documents (other than the English Law Documents and as otherwise set
forth in the Resignation and Appointment Agreement) and effective as of the
Agency Transfer Date the Successor Administrative Agent hereby assumes the
Administrative Agency Interests, (iv) the Existing Collateral Agent and the
Existing Administrative Agent shall be released from all duties and obligations
(other than the English Law Documents and as otherwise set forth in the
Resignation and Appointment Agreement) and (v) any notice requirements in
connection with the Resignation and Appointment and the Security Trust
Resignation and Appointment Deed (as defined below) are deemed to be satisfied
by this Second Amendment and any other time periods or requirements in
connection therewith are waived. The Lenders, L/C Issuers, the Company and the
other Loan Parties hereby (a) waive any notice period under Section 10.06 of the
Credit Agreement or Section 5.3 of the Security Trust Deed required before the
resignation by the Existing Collateral Agent and the Existing Administrative
Agent may become effective and (b) authorize each of the Borrower, the Existing
Collateral Agent, the Successor Collateral Agent, the Existing Administrative
Agent, and the Successor Administrative Agent, to enter into the Resignation and
Appointment Agreement and the Security Trust Resignation and Appointment Deed
and any instruments and ancillary documents related thereto, and authorize the
Existing Collateral Agent, the Successor Collateral Agent, the Existing
Administrative Agent, and the Successor Administrative Agent to perform such
actions as each of the Existing Collateral Agent and the Successor Collateral
Agent, or the Existing Administrative Agent and Successor Administrative Agent,
as applicable, determines are necessary thereunder to give effect to this
Section 15.  

(b)As used in this Second Amendment,

“Resignation and Appointment” shall mean the consummation of the actions
contemplated by this Section 15 of this Second Amendment on the Agency Transfer
Date pursuant to the Resignation and Appointment Agreement and the Security
Trust Resignation and Appointment Deed.

“Security Trust Resignation and Appointment Deed” shall mean the English law
resignation and appointment deed, dated on the Agency Transfer Date, entered
into by the Existing Administrative Agent and the Successor Administrative
Agent, in relation to the Resignation and Appointment in connection with the
Security Trust Deed.

“English Law Documents” shall mean: (i) the Security Trust Deed and (ii) the
English Security Documents.

SECTION 16.Submission to Jurisdiction; WAIVERS OF JURY TRIAL. Section 11.15 of
the Credit Agreement is hereby incorporated by reference herein. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECOND

18

 

 

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[Remainder of page intentionally blank.]

 

 

19

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their duly authorized officers, all as of the date and year
first above written.

 

SS&C TECHNOLOGIES, INC., as a Borrower

 

By:   _/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

SS&C TECHNOLOGIES HOLDINGS EUROPE, as a Borrower

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

 

SS&C EUROPEAN HOLDINGS, as a Borrower

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Type A Manager

 

 

 

SS&C TECHNOLOGIES HOLDINGS, INC., as Parent and a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Senior Vice President, Chief
Financial Officer and Treasurer

 

 

 

ADVENT SOFTWARE, INC., as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Authorized Signatory






[Signature Page to Second Amendment]

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

SS&C FINANCIAL SERVICES LLC, as a Guarantor

 

By:_/s/ Paul G. Igoe_______________
Name:Paul G. Igoe
Title:Type A Manager

 

 

 

FINANCIAL MODELS COMPANY LTD., as a Guarantor

 

By:_/s/ Paul G. Igoe_______________
Name:Paul G. Igoe
Title:Secretary

 

 

 

HUB DATA INCORPORATED, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________Name:Patrick J. Pedonti
Title:Senior Vice President

 

 

 

SS&C TECHNOLOGIES CONNECTICUT, LLC, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________Name:Patrick J. Pedonti
Title:Senior Vice President

 

 

 

SS&C SOLUTIONS LIMITED, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Authorized Signatory

 

 

 

ADVENT SOFTWARE LUXEMBOURG, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Authorized Signatory

 






[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

SS&C TECHNOLOGIES CANADA CORP., as a Guarantor

 

By:_/s/ Paul G. Igoe_______________
Name:Paul G. Igoe
Title:Vice President and Secretary

 

 

 

GLOBEOP FINANCIAL SERVICES (SWITZERLAND) GMBH, as a Guarantor

 

By: _/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Managing Officer

 

 

 

FINANCIAL MODELS CORPORATION LIMITED, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Authorized Signatory

 

 

 

SS&C FINANCIAL SERVICES LIMITED, as a Guarantor

 

By:_/s/ Patrick J. Pedonti___________
Name:Patrick J. Pedonti
Title:Authorized Signatory






[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Existing Administrative Agent and L/C
Issuer

 

By:______/s/ Alicia Schug __________
Name:Alicia Schug
Title:Vice President

 

 

 

By:______/s/ Marguerite Sutton ______
Name:Marguerite Sutton
Title:Vice President

 

 

 



[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as an L/C Issuer

 

By:_____/s/ Jonathon Rauen ________
Name:Jonathon Rauen
Title:Authorized Signatory

 

 

 

 

 

 






[Signature Page to Second Amendment]

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Successor Administrative Agent,
as L/C Issuer and as an Agent

 

By:______/s/ Vipul Dhadda _________
Name: Vipul Dhadda

         Title:Authorized Signatory

 

By:______/s/ Brady Bingham _______
Name:Brady Bingham

         Title:Authorized Signatory

 

 

 




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

as Agent

 

By: _____/s/ Jonathon Rauen ________
Name:Jonathon Rauen
Title:Authorized Signatory

 




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

BARCLAYS BANK PLC

as Agent

 

 

By:______/s/ Jeremy Hazan ______________

Name:Jeremy Hazan

Title:Managing Director

 

 




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS INC.

as Agent

 

 

By:______/s/ Caesar Wyszomirski _____________

Name:Caesar Wyszomirski

Title:Drrector

 

 




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH

as Agent

 

 

By:______/s/ Nicholas Hayes __________________

Name:Nicholas Hayes

Title:Managing Director

By:______/s/ Ryan Corning ___________________

Name:Ryan Corning

Title:Director

 

DEUTSCHE BANK SECURITIES INC.

as Agent

 

 

By:______/s/ Nicholas Hayes __________________

Name:Nicholas Hayes

Title:Managing Director

By:______/s/ Ryan Corning ___________________

Name:Ryan Corning

Title:Director

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH

as Agent

 

 

By:______/s/ Nicholas Hayes __________________

Name:Nicholas Hayes

Title:Managing Director

By:______/s/ Ryan Corning ___________________

Name:Ryan Corning

Title:Director

 




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Agent

 

 

By:_____/s/ Justin Burton __________________

Name:Justin Burton

Title:Vice President




[Signature Page to Second Amendment]

 

 

 

 

 

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as Agent

 

 

By:_____/s/ James S. Wolfe ________________

Name: James S. Wolfe

Title:Managing Director
Head of Global Leveraged Finance

[Signature Page to Second Amendment]

 

 

 

 

 